Case 1:19-cr-00366-LGS Document 7 Filed 05/24/19 Page 1 of1

 

USDC SpNY nl

UNITED STATES DISTRICT COURT DOC 1EN
QP

 

 

 

FOR THE SOUTHERN DISTRICT OF NEW YORK EL
| sg RONICALL Vien |!
UNITED STATES OF AMERICA, [DA DATE Heron a
pee E LED. fl
= se MAY.2 4 201g]
Plaintiff, 19 Cr. 366 oe
v.
STEPHEN M. CALK,
Defendant.
NOTICE OF APPEARANCE

 

The undersigned respectfully enters his appearance as counsel for defendant Stephen M.

Calk in the above-captioned action. The undersigned is admitted to practice in this Court and is

in good standing.

Dated: New York, NY
May 23, 2019

/s/ Tt. _ > |-——

MAYER BROWN LLP
1221 Avenue of the Americas

New York, NY 10020
dstein@mayerbrown.com

Dawes Stew
